            Case 3:18-cv-00372-CSH Document 94 Filed 01/07/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT



 TYSON MANKER, on behalf of himself and
 all others similarly situated, and NATIONAL
 VETERANS COUNCIL FOR LEGAL                                        Civil Action No.
 REDRESS, on behalf of itself, its members,                       3:18-cv-372 (CSH)
 and all others similarly situated,

                 Plaintiffs,
  v.

 THOMAS B. MODLY, Acting Secretary of                             JANUARY 7, 2020
 the Navy,

                 Defendant.


                    ORDER OF REFERRAL TO MAGISTRATE JUDGE

       This case is respectfully referred to United States Magistrate Judge Robert M. Spector for

the purpose of considering settlement by the parties.

       This Order of Referral is made for the reasons stated in the "Memorandum and Order" in the

companion case of Kennedy v. McCarthy, No. 3:16-cv-2010 (CSH)(RMS), filed concurrently

herewith.

       It is SO ORDERED.

       Dated: New Haven, Connecticut
              January 7, 2020


                                                        /s/ Charles S. Haight, Jr.
                                                        CHARLES S. HAIGHT, JR.
                                                        Senior United States District Judge
